Citation Nr: 1105945	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating for residuals of a 
subtrochanteric fracture of right femur, with postoperative 
residuals of open reduction and internal fixation, as well as 
right hip sprain.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 
2004, to include service in Southwest Asia, with prior active 
service totaling six months and one day.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in December 2007 by the 
VARO in St. Louis, Missouri, granting service connection for 
residuals of a subtrochanteric fracture of right femur, with 
postoperative residuals of open reduction and internal fixation, 
as well as right hip sprain, and assigning a 10 percent schedular 
evaluation therefor.  In addition, service connection was denied 
for bilateral hearing loss and for the issue inferred by the RO 
to be present of service connection for tinnitus.  

The issues of the Veteran's entitlement to service connection for 
bilateral hearing loss and tinnitus, as well as entitlement to an 
extraschedular evaluation of increased disability involving 
residuals of his right femur fracture are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The residuals of a subtrochanteric fracture of right femur, with 
postoperative residuals of open reduction and internal fixation, 
as well as right hip sprain, are limited to complaints of pain 
and stiffness and certain functional limitations regarding 
bending, standing, and walking; clinical manifestations include a 
well-healed, asymptomatic, 28-centimeter scar and X-ray findings 
of an irregular right femur, but without arthritis, ankylosis, 
osteomyelitis, limitation of motion, or more than slight hip 
impairment; objective evidence of pain, weakness, fatigue, or 
lack of endurance is lacking.  



CONCLUSION OF LAW

The schedular criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a subtrochanteric fracture 
of right femur, with postoperative residuals of open reduction 
and internal fixation, as well as right hip sprain, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letter, dated in December 2006, 
to the Veteran in terms of his pending claim for service 
connection for residuals of a right leg fracture.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the Veteran prior to the initial 
adjudicatory action by the RO in December 2007, in accord with 
Pelegrini.  Such notice was as to the Veteran's claim for service 
connection and it is noted that further VCAA notice as to 
downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  In light of the foregoing, and in the absence of any 
allegation of prejudice by or on behalf of the Veteran, the Board 
cannot conclude that any defect in the timing or substance of the 
notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claim herein 
addressed on its merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided a VA 
medical examination in March 2008 during the course of the 
instant appeal in order to evaluate the nature and etiology of 
his residuals of a subtrochanteric fracture of right femur, with 
postoperative residuals of open reduction and internal fixation, 
as well as right hip sprain.  The report from this examination is 
found to be sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issue presented.  No objection 
as to the conduct of that examination or any opinion provided is 
voiced by the Veteran or his representative.  On that basis, 
further development action relative to the disability herein at 
issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  



Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

When assigning a disability rating for a musculoskeletal disorder 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must 
reflect functional limitation which is due to pain, as supported 
by adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity, or the like.  

Consideration of pain and functional loss is required only with 
respect to those DCs where the basis for rating is limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The record reflects that service connection for residuals of a 
subtrochanteric fracture of right femur, with postoperative 
residuals of open reduction and internal fixation, as well as 
right hip sprain, was established by RO action in December 2007.  
At that time, a 10 percent schedular evaluation was assigned 
therefor under DC 5255, effective from October 26, 2006.  A 
timely appeal as to the RO's action in December 2007 was 
initiated and perfected within the time limits prescribed by law, 
and, therefore, the holding in Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on the 
facts found) is for application.

The Veteran alleges that he his disability primarily entails pain 
and discomfort of the right hip and leg, with aggravation thereof 
with activity, and that the currently assigned, 10 percent 
evaluation is inadequate.  Some stiffness of the right hip is 
also present.  

Under 38 C.F.R. § 4.71a, DC 5255, for impairment of the femur 
manifested by malunion thereof with slight knee or hip disability 
warrants a 10 percent evaluation; malunion with moderate knee or 
hip disability warrants a 20 percent evaluation; malunion with 
marked knee or hip disability warrants a 30 percent evaluation.  
Fracture of the surgical neck of the femur, with false joint, 
warrants a 60 percent evaluation, as does fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, and where weight bearing is preserved with the aid of a 
brace.  The highest evaluation of 80 percent is warranted for 
fracture of the shaft or anatomical neck of the femur with 
nonunion and with loose motion (spiral or oblique fracture).

Other potentially applicable DCs include 5251, providing that 
where extension of the thigh is limited to 5 degrees, an 
evaluation of 10 percent is for assignment.  A 10 percent 
requires flexion of the thigh limited to 45 degrees.  A 20 
percent evaluation requires flexion limited to 30 degrees, while 
a 30 percent evaluation requires flexion limited to 20 degrees 
and a 40 percent evaluation requires flexion limited to 10 
degrees.  

Pursuant to DC 5253, impairment of the thigh manifested by 
limitation of adduction, with the inability to cross legs, or 
rotation and inability to toe-out more than 15 degrees on the 
affected leg, warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for limitation of abduction of the thigh 
if motion is lost beyond 10 degrees.  The normal range of motion 
for the hip is from 125 degrees flexion to 0 degrees extension 
and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. 
§ 4.71, Plate II. 

Ankylosis of the hip, rated according to DC 5250, that is 
favorable and in flexion at an angle between 20 and 40 degrees 
and slight adduction or abduction results in a 60 percent 
evaluation.  A 70 percent evaluation requires intermediate 
ankylosis. Unfavorable or extremely unfavorable ankylosis where 
the foot does not reach the ground and crutches are needed 
warrants a 90 percent evaluation and entitles the Veteran to 
special monthly compensation.  Under DC 5254, an 80 percent 
rating is assigned for hip, flail joint.

Under DC Code 5000 for acute, subacute, or chronic osteomyelitis, 
a 100 percent rating is warranted for osteomyelitis of the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  A 60 percent rating is warranted for 
frequent episodes, with constitutional symptoms.  A 30 percent 
rating is warranted for osteomyelitis with definite involucrum or 
sequestrum, with or without discharging sinus. A 20 percent 
rating is warranted for osteomyelitis with discharging sinus or 
other evidence of active infection within the past five years. 
Osteomyelitis, when inactive, following repeated episodes, 
without evidence of active infection in the past five years, 
warrants a 10 percent rating.  38 C.F.R. § 4.17a DC 5000.

Note 1 to DC 5000 provides that a rating of 10 percent, as an 
exception to the amputation rule, is to be assigned in any case 
of active osteomyelitis where the amputation rating for the 
affected part is no percent.  This 10 percent rating and the 
other partial ratings of 30 percent or less are to be combined 
with ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional symptoms, 
is not subject to the amputation rule.  A rating for 
osteomyelitis will not be applied following cure by removal or 
radical resection of the affected bone.  

Note 2 to DC 5000 provides that the 20 percent rating on the 
basis of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with no 
subsequent reactivation.  The prerequisite for this historical 
rating is an established recurrent osteomyelitis.  To qualify for 
the 10 percent rating, two or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

Scars, other than of the head, face, or neck, that are deep or 
cause limitation of motion, and which cover an area or areas 
exceeding six square inches are 10 percent disabling; where 
covering an area or areas exceeding twelve square inches, a 20 
percent rating is assignable.  38 C.F.R. § 4.118, DC 7801.  
Scars, of other than the head, face, or neck, that are 
superficial and that do not cause limited motion, are 10 percent 
disabling if covering an area or areas of 144 square inches or 
more.  38 C.F.R. § 4.118, DC 7802.  Superficial, unstable scars 
are 10 percent disabling.  38 C.F.R. § 4.118, DC 7803.  
Superficial scars that are painful on examination are 10 percent 
disabling.  38 C.F.R. § 4.118, DC 7804.  Finally, other scars are 
to be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.

A further change to the rating criteria for skin diseases was 
effectuated as of October 23, 2008, see 73 Fed. Reg. 54708, 
although the most recent change was made effective only for 
claims filed on or after October 23, 2008, and this claim was 
received by VA in October 2006.  As such, the most recent changes 
are not for application in this instance.  

Service treatment records denote a May 1987 fracture of the right 
femur which the Veteran sustained in a parachute jump.  Surgical 
intervention for open reduction and internal fixation of the 
fracture was required, followed by a second surgery in May 1988 
for removal of an implanted plate and all but two 
interfragmentary screws.  

On a VA bones examination in December 2007, no history of 
osteomyelitis was set forth, although the Veteran complained of 
pain in the area of the fracture site with extensive walking of 
two to three miles.  No right hip pain at rest was noted, but 
with walking of two miles, pain of the right hip was present, 
which he subjectively characterized as a three on a scale of one 
to ten.  Pain was also occasionally present with bending, 
including when putting on sock and pants.  Standing at least once 
every hour during the day was required to ease discomfort.  Minor 
fatigability and lack of endurance were referenced by the 
Veteran.  Stiffness of the right hip was also reported.  No 
limitation of motion, weakness, swelling, heat, redness, 
drainage, giving way, or locking was noted.  No flare-ups or 
constitutional symptoms were reported.  No treatment for the 
residuals of his right femur fracture was being received, per the 
Veteran.  

On clinical examination in December 2007, there was noted to be a 
non-tender, asymptomatic, 29-centimeter scar of the distal right 
femur.  Objective evidence of deformity, angulation, false 
motion, shortening, interarticular involvement, tenderness, 
drainage, edema, painful motion, weakness, redness, or heat was 
absent.  The Veteran's gait was normal.  There was noted to be 
functional limitation of walking on a flat surface for two to 
three miles or standing for more than one hour.  No ankylosis was 
present and there was no involvement of the joints, including the 
right knee.  

Regarding the right hip, flexion of the right hip was to 100 
degrees actively and to 125 degrees passively.  Abduction was to 
45 degrees both actively and passively.  Some discomfort upon 
right hip abduction at 45 degrees was noted.  Repetitive 
movements did not change range of motion due to pain, weakness, 
fatigue, or lack of endurance.  There was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  No skin breakdown, callosities, or unusual shoe wear 
pattern on the right side was reported.  No ankylosis or 
inflammatory arthritis was present.  No related right knee 
symptoms, including limitation of motion, were noted.  

X-rays identified irregularity of the subtrochanteric femur with 
metal screws in place and old healed fractures.  No significant 
arthritic changes at the hip joint were visualized.  The overall 
diagnoses were of an old subtrochanteric fracture of the right 
femur treated with internal fixation, in addition to right hip 
strain.  

Review of the record does not indicate a basis for the assignment 
of an initial rating in excess of 10 percent for the disability 
in question.  There is no showing of more than slight hip 
disablement in association with the right femur fracture.  
Passive hip flexion and abduction values are normal and range of 
motion is not otherwise reduced by pain, weakness, fatigability, 
lack of endurance, or incoordination.  Evidence of nonunion, 
osteomyelitis, flail or false joint, or ankylosis is lacking and 
there is no indication of right knee or other joint involvement.  
Moreover, no abnormality associated with the Veteran's right 
femur scar is demonstrated and the reported size of that scar is 
not such as to warrant assignment of a compensable rating under 
DC 7802 or any alternate DC based on depth, instability, or 
limitation of motion.  Elements of pain and functional loss, to 
includes those contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, are not indicated to warrant the assignment of a 
schedular evaluation in excess of 10 percent.  

On the basis of the foregoing, it is determined by the Board that 
the Veteran's allegations of right leg and hip disablement 
resulting from an inservice right femur fracture are not 
substantiated by the medical evidence presented, and, to that 
extent, they are non-persuasive and deserving of only limited 
probative weight.  As such, it is concluded that the 
preponderance of the evidence is against a finding that the 
schedular criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a subtrochanteric fracture 
of right femur, with postoperative residuals of open reduction 
and internal fixation, as well as right hip sprain, have been 
satisfied at any point from October 2006 to the present.  
Fenderson, supra.  Accordingly, there is no basis for the 
assignment of a schedular rating in excess of the 10 percent 
evaluation already in effect.  

The Board has also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the Veteran's claim for an initial rating, 
such doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial schedular rating in excess of 10 percent for residuals 
of a subtrochanteric fracture of right femur, with postoperative 
residuals of open reduction and internal fixation, as well as 
right hip sprain, is denied.  


REMAND

Remand is required to permit VA to consider initially whether the 
Veteran is entitled to the assignment of an extraschedular rating 
for his service-connected residuals of a right femur fracture, as 
a claim inherent to his claim for a higher initial rating.  38 
C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-
44 (2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the Veteran 
or reasonably raised by the record).  Here, the Veteran alleges 
that his performance of his job in an office environment is 
interrupted on a daily basis by his right hip disability, due to 
the need to stand at least once an hour to relieve discomfort in 
his right hip.  To the extent that such allegation raises the 
issue of extraschedular entitlement on the basis of marked work 
impairment, and inasmuch as the RO has not developed or 
adjudicated the question of extraschedular entitlement, remand is 
required to permit such actions to be undertaken.  

In addition, no VCAA notice regarding the issue of service 
connection for tinnitus has to date been furnished to the 
Veteran.  It, too, is noted that that RO has denied this inferred 
claim on the basis that current disability in not shown.  
However, the Veteran's entry of a notice of disagreement with 
respect to the denial of his claim must be viewed as his 
assertion that current disablement involving tinnitus is present, 
and he must be afforded the opportunity to present lay and/or 
medical evidence of its existence.  

There is also a question raised by the RO in the statement of the 
case of February 2009 as to the existence of an additional period 
of service from 1971 to 1973, as indicated by the Veteran on the 
occasion of a recent VA medical examination.  However, no action 
by the RO to verify this service has to date been undertaken 
other that to advise the Veteran that he needed to provide 
clarifying data, which to date have not been received by VA.  It 
is further noted that preliminary review of service treatment 
records indicates that the Veteran may have had military service 
in association with his enrollment in a Reserve Officer Training 
Corps program during at least a portion of that time period, 
although that is unverified to this date. 

Regarding the claim for service connection for hearing loss, the 
Board notes that a VA audiology examination in December 2007 
failed to identify hearing loss for VA purposes, i.e., meeting 
the criteria of 38 C.F.R. § 3.385 (2010).  That notwithstanding, 
the VA examiner indicated in an addendum to the original 
examination report that, on the basis of asymmetry of the 
Veteran's decibel losses at certain frequencies, auditory 
brainstem response testing was to be administered as part of the 
VA compensation and pension examination process.  There is, 
however, no indication that such testing was ever undertaken, or 
if undertaken that its results were committed to writing and 
added to the claim folder.  Further actions are necessary to 
obtain the testing results, including interpretation by a medical 
professional.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided). 

On the basis of the foregoing, this portion of the case is 
REMANDED for the following actions:

1.  Verify the dates of service rendered by 
the Veteran from 1971 to 1973 and ascertain 
whether the service department has 
characterized any pertinent period therein 
as active duty, active duty for training, 
or inactive duty training.  Also, obtain 
any and all available service treatment 
records relating to any such period of 
service rendered from 1971 to 1973.  

2.  Contact the Veteran in writing for the 
purpose of notifying him of the information 
and evidence needed to substantiate his 
claim for an initial extraschedular 
evaluation in excess of 10 percent for 
residuals of his right femur fracture, as 
well as his claims for hearing loss and 
tinnitus.  He should also be reminded that 
VA will assist him in obtaining pertinent 
medical or other data to substantiate his 
claims in the event that he provides an 
authorization for the release of any such 
data.  

Notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should 
also include an explanation as to the 
information or evidence needed to establish 
an extraschedular disability rating.  38 
C.F.R. § 3.321(b).  He should also be 
notified that evidence that may 
substantiate his claim could include, but 
not be limited to, employment records 
referring to job loss or poor job 
performance stemming from his service-
connected right femur fracture; statements 
from any current or former employer, 
coworkers, health care providers, family, 
and friends who have observed the effects 
of the right femur fracture on his ability 
to function successfully in an office work 
environment.

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

3.  Obtain the results of auditory brain 
response testing afforded the Veteran 
following the VA examination in December 
2007, and if not conducted, arrange for the 
Veteran to undergo that testing in 
accordance with the recommendation of the 
VA examiner in December 2007.  Once 
conducted and interpreted, the test results 
should be made a part of the Veteran's VA 
claims folder.  

4.  Lastly, readjudicate the Veteran's 
entitlement to an initial extraschedular 
rating in excess of 10 percent for 
residuals of his right femur fracture.  
Should submission of the matter to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
under 38 C.F.R. § 3.321(b) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail.  The AMC 
should also readjudicate the Veteran's 
original claims for service connection for 
hearing loss and tinnitus.  If any benefit 
sought on appeal continues to be denied, he 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


